SCHULTE, Justice,
dissenting.
I respectfully dissent from the majority opinion in this bail bond forfeiture case. I would affirm.
Under Article 17.09, Tex.Code Crim.Pro. Ann., it is in part provided under Section 1 that:
[T]he said bond shall be valid and binding upon the defendant and his sureties ... for the defendant’s personal appearance before the court or magistrate designated therein, as well as before any other court to which same may be transferred, and for any and all subsequent proceedings had relative to the charge.... [emphasis provided].
Under Section 2 of Article 17.09, it is further provided that when a defendant has once given bail for his appearance in answer to a criminal charge, he shall not be required to give another bond in the course of the same criminal action except as provided in Section 3 of Article 17.09. Section 3 has to do with defective, excessive or insufficient bonds or an unacceptable surety or other good cause, none of the exceptions being applicable here.
The bond in evidence in this case was in substantial accordance with the provisions of the cited Article 17.09, supra, and provided in pertinent part:
[S]hall well and truly make his personal appearance before any Court or Magistrate to which said charge may be transferred or before whom this cause may hereafter be pending at any time when, and any place where his presence may be required under the Code of Criminal Procedure of the State of Texas or by any Court or Magistrate, and for all subsequent proceedings had relative to said charge and there remain from day to day and term to term, until discharged by due course of law, then and there to answer the said accusation against him, then this obligation shall become null and void; otherwise to remain in full force and effect, [emphasis added].
I believe the evidence before the trial court was sufficient to establish the surety’s liability on the bond in question and that the finding of the municipal court did not preclude the surety’s continuing obligation under the bond. I would overrule Appellant’s points of error and affirm the judgment.